PER CURIAM.
In the above cause an appeal is sought to be taken from an order of the circuit court dated February 18, 1928, and filed and entered in said court on the 226 of February, 1928. Certified copy of the notice of appeal was filed in this court on the 20th of April, 1928, and the original notice of appeal on the 24th of May, 1928. There has been no extension of time, and no- brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal -will be deemed abandoned, and the order is affirmed.